Exhibit 3.1 ROSS MILLER Secretary of State 206 North Carson Street Carson City, Nevada 89701-4299 (775) 684 8708 Website: secretaryofstate.biz Document Number: 20100771265-51 Filing Date and Time: 10/12/2010 10:19AM Entity Number: E0505002010-6 Articles of Incorporation (PURSUANT TO NRS 78) Important. Read attached instructions before completing form. ABOVE SPACE IS FOR OFFICE USE ONLY 1. Name of Corporation: SECURE NetCheckIn Inc. 2. Registered Agent [X] Commercial Registered Agent: Capitol Corporate Services, Inc. for Service of Process [ ] Noncommercial Registered AgentOR [ ] Office or Position with Entity (check only one box) 3. Authorized Stock: 0 (number of shares Number of shares Par value: Number of shares corporation authorized to issue) with par value: without par value: 4. Names Brandi DeFoor & Addresses, Name of Board of 13118 Lamar Avenue Overland Park KS Directors/Trustees: Street Address City State Zip Code (each Director/Trustee must be a natural person at least Name 18 years of age; attach additional page if more Street Address City State Zip Code than two directors/trustees) 5. Purpose: The purpose of this Corporation shall be: (optional-see instructions) To conduct any lawful activity as governed by the laws of the State of Nevada. 6. Names, Address Sheila L. Seck /S/ Sheila L. Seck and Signature of Name Signature Incorporator: 7285 West 132nd Street, Suite 240 Overland Park KS (attached additional page Street Address City State Zip Code there is more than one incorporator) 7. Certificate of I hereby accept appointment as Registered Agent for the above named Entity. Acceptance of Appointment of /S/ Capitol Corporate Services, Inc. 10/4/2010 Registered Agent: Authorized Signature of R.A. or On Behalf of Registered AgentEntity Date This form must be accompanied by appropriate fees. See attached fee schedule.
